Opinion filed February 6, 2014




                                        In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-14-00030-CR
                                     __________

                    CHRIS D. HERNANDEZ, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 371st District Court
                                 Tarrant County, Texas
                         Trial Court Cause No. 1314992D


                      MEMORANDUM OPINION
      Chris D. Hernandez, Appellant, has filed a motion to withdraw appeal. In
the motion, Appellant states that his “notice of appeal is not necessary because he
wishes to go to state jail.” He requests that his notice of appeal be withdrawn and
that this appeal be dismissed. The motion is signed by both Appellant and his
counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted. Appellant’s notice of appeal is withdrawn, and the
appeal is dismissed.


                                                PER CURIAM


February 6, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2